Vanguard Target Retirement Funds Supplement to the Prospectus Dated January 27, 2015 Important Changes to the Vanguard Target Retirement Funds Each Vanguard Target Retirement Fund is increasing its international equity exposure and international bond exposure. This change will not affect a Funds overall allocation to stocks and bonds. The Funds are expected to implement these changes in the coming months. The Funds target allocations to underlying funds will change as shown on the following page. (over, please) Vanguard Vanguard Vanguard Vanguard Short-Term Vanguard Total Total Bond Total Inflation- Target Total Stock International Market II International Protected Retirement Market Stock Index Index Bond Securities Fund Index Fund Fund Fund Index Fund Index Fund Income Before % After % Before % After % Before % After % Before %  After %  Before %  After %  Before %  After %  Before %  After %  Before %  After %  Before %  After %  Before %  After %  Before %  After %  Before %  After %  The expense ratios for the Funds are expected to remain unchanged. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 308 022015
